Exhibit 10.4

GUARANTY AGREEMENT

THIS GUARANTY dated as of March 13, 2009 (together with any amendments or
modifications hereto in effect from time to time, the “Guaranty”), is made by
Immunogenetics, Inc., a Delaware corporation, having an office at 105 Lincoln
Avenue, Buena, New Jersey 08310 (“Guarantor”), in favor of the parties listed on
Schedule A hereto (each, a “Lender” and collectively, the “Lenders”).

To induce the Lenders to make loans, extensions of credit or other financial
accommodations to IGI Laboratories, Inc. (“Borrower”), now or in the future, to
secure the observance, payment and performance of the Liabilities (as defined
below), and with full knowledge that the Lenders would not make the said loans,
extensions of credit or financial accommodations without this Guaranty
Agreement, which shall be construed as a contract of suretyship, Guarantor,
jointly and severally and unconditionally agrees as follows:

1.

LIABILITIES GUARANTEED.

Guarantor, jointly and severally, hereby guarantees and becomes surety to the
Lenders for the full, prompt and unconditional payment of the Liabilities (as
defined below), when and as the same shall become due, whether at the stated
maturity date, by acceleration or otherwise, and the full, prompt and
unconditional performance of each term and condition to be performed by Borrower
under the Loan Documents (as defined below).  This Guaranty is a primary
obligation of Guarantor and shall be a continuing inexhaustible Guaranty.  This
is a guaranty of payment and not of collection.  The Lenders may require
Guarantor to pay and perform its liabilities and obligations under this Guaranty
and may proceed immediately against Guarantor without being required to bring
any proceeding or take any action against Borrower, any other guarantor or any
other person, entity or property prior thereto, the liability of Guarantor
hereunder being joint and several, and independent of and separate from the
liability of Borrower, any other guarantor or person, and the availability of
other collateral security for the Notes and the other Loan Documents.

2.

DEFINITIONS.

2.1.

“Notes” means those certain Secured Convertible Promissory Notes of even date
herewith in the aggregate principal amount of Four Million Seven Hundred Eighty
Two Thousand Six Hundred Dollars ($4,782,600.00) from Borrower to the Lenders.

2.2.

“Loan Documents” means this Agreement, the Notes and the Security Agreement.

2.3.

“Liabilities” means, collectively: (i) the repayment of all sums due under the
Notes (and all extensions, renewals, replacements and amendments thereof) and
the other Loan Documents; (ii) the performance of all terms, conditions and
covenants set forth in the Loan Documents; and (iii) all other obligations or
indebtedness of Borrower to the Lenders whenever borrowed or incurred, including
without limitation, principal, interest, fees, late charges and expenses,
including attorneys’ fees.





2.4.

“Security Agreement” means that certain Security Agreement by and among Borrower
and the Lenders, dated as of even date herewith.

2.5.

All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Notes.

3.

REPRESENTATION AND WARRANTIES.  Guarantor represents and warrants to the Lenders
as follows:

3.1.

Organization, Powers.  Guarantor is (i) a corporation, duly organized, validly
existing and in good standing under the laws of the state of its organization,
and is authorized to do business in each other jurisdiction wherein its
ownership of property or conduct of business legally requires such
authorization; (ii) has the power and authority to own its properties and assets
and to carry on its business as now being conducted and as now contemplated; and
(iii) has the power and authority to execute, deliver and perform, and by all
necessary action has authorized the execution, delivery and performance of, all
of its obligations under this Guaranty and any other Loan Document to which it
is a party.

3.2.

Execution of Guaranty.  This Guaranty and each other Loan Document to which
Guarantor is a party have been duly executed and delivered by Guarantor.
Execution, delivery and performance of this Guaranty and each other Loan
Document to which Guarantor is a party will not:  (i) violate any of its
organizational documents, provision of law, order of any court, agency or
instrumentality of government, or any provision of any indenture, agreement or
other instrument to which it is a party or by which it or any of its properties
is bound; (ii) result in the creation or imposition of any lien, charge or
encumbrance of any nature, other than the liens created by the Loan Documents;
and (iii) require any authorization, consent, approval, license, exemption of,
or filing or registration with, any court or governmental authority.

3.3.

Obligations of Guarantor.  This Guaranty and each other Loan Document to which
Guarantor is a party are the legal, valid and binding obligations of Guarantor,
enforceable against it in accordance with their terms, except as the same may be
limited by bankruptcy, insolvency, reorganization or other laws or equitable
principles relating to or affecting the enforcement of creditors’ rights
generally. The loans or credit accommodations made by the Lenders to Borrower
and the assumption by Guarantor of its obligations hereunder and under any other
Loan Document to which Guarantor is a party will result in material benefits to
Guarantor.  This Guaranty was entered into by Guarantor for commercial purposes.

3.4.

Litigation.  There is no action, suit, or proceeding at law or in equity or by
or before any governmental authority, agency or other instrumentality now
pending or, to the knowledge of Guarantor, threatened against or affecting
Guarantor or any of its properties or rights which, if adversely determined,
 would materially impair or affect: (i) the value of any collateral securing the
Liabilities; (ii) Guarantor’s right to carry on its business substantially as
now conducted (and as now contemplated); (iii) its financial condition; or (iv)
its capacity to consummate and perform its obligations under this Guaranty or
any other Loan Document to which Guarantor is a party.





-2-




3.5.

No Defaults.  Guarantor is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained herein
or in any material agreement or instrument to which it is a party or by which it
or any of its properties is bound.

3.6.

No Untrue Statements.  No Loan Document or other document, certificate or
statement furnished to the Lenders by or on behalf of Guarantor contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein and therein not misleading.
 Guarantor acknowledges that all such statements, representations and warranties
shall be deemed to have been relied upon by the Lenders as an inducement to make
the Loan to Borrower.

4.

NO LIMITATION OF LIABILITY.

4.1.

Without incurring responsibility to Guarantor, and without impairing or
releasing the obligations of Guarantor to the Lenders, and without reducing the
amount due under the terms of this Guaranty, the Lenders may at any time and
from time to time, without the consent of or notice to Guarantor, upon any terms
or conditions, and in whole or in part:

4.1.1.

Change the manner, place or terms of payment of (including, without limitation,
the interest rate and monthly payment amount), and/or change or extend the time
for payment of, or renew or modify, any of the Liabilities, any security
therefor, or any of the Loan Documents evidencing same, and the Guaranty herein
made shall apply to the Liabilities and the Loan Documents as so changed,
extended, renewed or modified;

4.1.2.

Sell, exchange, release, surrender, realize upon or otherwise deal with in any
manner and in any order, any property securing the Liabilities;

4.1.3.

Exercise or refrain from exercising any rights against Borrower or other
obligated parties (including Guarantor) or against any security for the
Liabilities;

4.1.4.

Settle or compromise any Liabilities, whether in a proceeding or not, and
whether voluntarily or involuntarily, dispose of any security therefor (with or
without consideration), and subordinate the payment of any of the Liabilities,
whether or not due, to the payment of liabilities owing to creditors of Borrower
other than the Lenders and Guarantor;

4.1.5.

Apply any sums it receives, by whomever paid or however realized, to any of the
Liabilities;

4.1.6.

Add, release, settle, modify or discharge the obligation of any maker, endorser,
guarantor, surety, obligor or any other party who is in any way obligated for
any of the Liabilities;

4.1.7.

Accept any additional security for the Liabilities; and/or

4.1.8.

Take any other action which might constitute a defense available to, or a
discharge of, Borrower or any other obligated party (including Guarantor) in
respect of the Liabilities.





-3-




4.2.

The invalidity, irregularity or unenforceability of all or any part of the
Liabilities or any Loan Document, or the impairment or loss of any security
therefor, whether caused by any action or inaction of the Lenders, or otherwise,
shall not affect, impair or be a defense to Guarantor’s obligations under this
Guaranty.

5.

LIMITATION ON SUBROGATION.  Until such time as the Liabilities are paid in full,
Guarantor waives any present or future right to which Guarantor is or may become
entitled to be subrogated to the Lenders’ rights against Borrower or to seek
contribution, reimbursement, indemnification, payment or the like, or
participation in any claim, right or remedy of the Lenders against Borrower or
any security which the Lenders now have or hereafter acquire, whether or not
such claim, right or remedy arises under contract, in equity, by statute, under
common law or otherwise.  If, notwithstanding such waiver, any funds or property
shall be paid or transferred to Guarantor on account of such subrogation,
contribution, reimbursement, or indemnification at any time when all of the
Liabilities have not been paid in full, Guarantor shall hold such funds or
property in trust for the Lenders and shall forthwith pay over to the Lenders
such funds and/or property to be applied by the Lenders to the Liabilities.

6.

SECURITY FOR GUARANTY.  Guarantor hereby grants to the Lenders a continuing
security interest in all property of Guarantor, now or hereafter in the
possession of the Lenders, as security for the performance of this Guaranty,
which security interest shall be enforceable and subject to all the provisions
of this Guaranty, as if such property were specifically pledged hereunder.

7.

EVENTS OF DEFAULT.

Each of the following shall constitute a default (each, an “Event of Default”)
hereunder:

7.1.

Non-payment when due of any sum required to be paid to the Lenders under any of
the Loan Documents or of any of the other Liabilities;

7.2.

A breach by Guarantor of any other term, covenant, condition, obligation or
agreement under this Guaranty, and the continuance of such breach for a period
of fifteen (15) days after written notice thereof shall have been given to
Guarantor;

7.3.

Any representation or warranty made by Guarantor in this Guaranty shall prove to
be false, incorrect or misleading in any material respect as of the date when
made; or

7.4.

An Event of Default under any of the Loan Documents.

8.

REMEDIES.

8.1.

Upon an Event of Default, all liabilities of Guarantor hereunder shall become
immediately due and payable without demand or notice and, in addition to any
other remedies provided by law, the Lenders may:

8.1.1.

Enforce the obligations of Guarantor under this Guaranty.





-4-




8.1.2.

To the extent not prohibited by and in addition to any other remedy provided by
law, setoff against any of the Liabilities any sum owed by the Lenders in any
capacity to Guarantor whether due or not.

8.1.3.

Perform any covenant or agreement of Guarantor in default hereunder (but without
obligation to do so) and in that regard pay such money as may be required or as
the Lenders may reasonably deem expedient.  Any costs, expenses or fees,
including reasonable attorneys’ fees and costs, incurred by the Lenders in
connection with the foregoing shall be included in the Liabilities guaranteed
hereby, and shall be due and payable on demand, together with interest at the
rate payable upon the occurrence and during the continuance of an Event of
Default as set forth in Section 1.2 of the Notes, such interest to be calculated
from the date of such advance to the date of repayment thereof.  Any such action
by the Lenders shall not be deemed to be a waiver or release of Guarantor
hereunder and shall be without prejudice to any other right or remedy of the
Lenders.

8.2.

Settlement of any claim by the Lenders against Borrower, whether in any
proceeding or not, and whether voluntary or involuntary, shall not reduce the
amount due under the terms of this Guaranty, except to the extent of the amount
actually paid by Borrower or any other obligated party and legally retained by
the Lenders in connection with the settlement (unless otherwise provided for
herein).

9.

MISCELLANEOUS.

9.1.

Disclosure of Financial Information.  The Lenders are hereby authorized to
disclose any financial or other information about Guarantor to any regulatory
body or agency having jurisdiction over the Lenders or to any present, future or
prospective participant or successor in interest in any loan or other financial
accommodation made by the Lenders to Borrower or Guarantor.  The information
provided may include, without limitation, amounts, terms, balances, payment
history, return item history and any financial or other information about
Guarantor.

9.2.

Remedies Cumulative.  The rights and remedies of the Lenders, as provided herein
and in any other Loan Document, shall be cumulative and concurrent, may be
pursued separately, successively or together, may be exercised as often as
occasion therefor shall arise, and shall be in addition to any other rights or
remedies conferred upon the Lenders at law or in equity.  The failure, at any
one or more times, of the Lenders to exercise any such right or remedy shall in
no event be construed as a waiver or release thereof.  the Lenders shall have
the right to take any action it deems appropriate without the necessity of
resorting to any collateral securing this Guaranty.

9.3.

Integration.  This Guaranty and the other Loan Documents constitute the sole
agreement of the parties with respect to the transaction contemplated hereby and
supersede all oral negotiations and prior writings with respect thereto.

9.4.

Attorneys’ Fees and Expenses.  If the Lenders retain the services of counsel by
reason of a claim of a default or an Event of Default hereunder or under any of
the other Loan Documents, or on account of any matter involving this Guaranty,
or for examination of matters





-5-




subject to the Lenders’ approval under the Loan Documents, all costs of suit and
all reasonable attorneys’ fees and such other reasonable expenses so incurred by
the Lenders shall forthwith, on demand, become due and payable and shall be
secured hereby.

9.5.

No Implied Waiver.  The Lenders shall not be deemed to have modified or waived
any of its rights or remedies hereunder unless such modification or waiver is in
writing and signed by the Lenders, and then only to the extent specifically set
forth therein.  A waiver in one event shall not be construed as continuing or as
a waiver of or bar to such right or remedy on a subsequent event.

9.6.

Waiver.  

9.6.1.

Guarantor waives notice of acceptance of this Guaranty and notice of the
Liabilities and waives notice of default, non-payment, partial payment,
presentment, demand, protest, notice of protest or dishonor, and all other
notices to which Guarantor might otherwise be entitled or which might be
required by law to be given by the Lenders.  Guarantor waives the right to
marshalling of Borrower’s assets or any stay of execution and the benefit of all
exemption laws, to the extent permitted by law, and any other protection granted
by law to guarantors, now or hereafter in effect with respect to any action or
proceeding brought by the Lenders against it. Guarantor irrevocably waives all
claims of waiver, release, surrender, alteration or compromise and the right to
assert against the Lenders any defenses, set-offs, counterclaims, or claims that
Guarantor may have at any time against Borrower or any other party liable to the
Lenders.

9.6.2.

To the fullest extent permitted by applicable law, each Guarantor hereby waives
the right by statute or otherwise to require any Lender to institute suit
against Borrower or to exhaust any rights and remedies which any Lender has or
may have against Borrower.  In this regard, Guarantor agrees that it is bound to
the payment of each and all Liabilities, whether now existing or hereafter
arising, as fully as if the Liabilities were directly owing to Lenders by
Guarantor.  Guarantor further waives any defense arising by reason of any
disability or other defense (other than the defense that the Liabilities shall
have been performed and paid in the manner provided for by the applicable Loan
Documents, to the extent of any such payment) of Borrower or by reason of the
cessation from any cause whatsoever of the liability of Borrower in respect
thereof.

9.7.

No Third Party Beneficiary.  This Guaranty is intended for the benefit of the
parties hereto and their respective permitted successors and assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

9.8.

Severability.  In case any one or more of the provisions of this Guaranty shall
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Guaranty shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision which shall be a reasonable substitute therefor, and
upon so agreeing, shall incorporate such substitute provision in this Guaranty.





-6-




9.9.

Binding Effect.  The covenants, conditions, waivers, releases and agreements
contained in this Guaranty shall bind, and the benefits thereof shall inure to,
the parties hereto and their respective heirs, executors, administrators,
successors and assigns; provided, however, that this Guaranty cannot be assigned
by Guarantor without the prior written consent of the Lenders, and any such
assignment or attempted assignment by Guarantor shall be void and of no effect
with respect to the Lenders.

9.10.

Modifications.  This Guaranty may not be supplemented, extended, modified or
terminated except by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.

9.11.

Jurisdiction.  This Guaranty and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the internal laws of the State of Delaware,
without giving effect to principles of conflicts of law.  Each of the parties
hereto (a) submits to the jurisdiction of any state or federal court sitting in
Delaware in any action or proceeding arising out of or relating to this Guaranty
or the other Loan Documents; (b) agrees that all claims in respect of such
action or proceeding may be heard and determined in any such court; (c) waives
any claim of inconvenient forum or other challenge to venue in such court; (d)
agrees not to bring any action or proceeding arising out of or relating to this
Guaranty or the other Loan Documents in any other court; and (e) waives any
right it may have to a trial by jury with respect to any action or proceeding
arising out of or relating to this Guaranty or the other Loan Documents.  Each
party agrees to accept service of any summons, complaint or other initial
pleading made in the manner provided for the giving of notices in Section 9.12,
provided that nothing in this Section 9.11 shall affect the right of a party to
serve such summons, complaint or other initial pleading in any other manner
permitted by law.

9.12.

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section 9.12 prior to 5:30 p.m. (New York City time) on a
business day; (b) the business day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified herein later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date; (c) the business
day following the date of mailing, if sent by nationally recognized overnight
courier service; (d) five (5) business days after mailing if sent by certified
or registered mail; or (e) actual receipt by the party to whom such notice is
required to be given if delivered by hand.  The address for such notices and
communications shall be as follows:  

If to the Lenders:

c/o Signet Healthcare Partners, G.P.
Carnegie Hall Towers
152 West 57th Street, 19th Floor
New York, NY 10019
Telephone No.: (212) 419-3906
Facsimile No.: (212) 419-3956
Attn.:  James C. Gale, Managing Director





-7-








 

with a copy to:

Bingham McCutchen LLP
399 Park Avenue
New York, New York 10022
Telephone No.: (212) 705-7492
Facsimile No.: (212) 702-3631
Attn:  Shon E. Glusky, Esq.

 

 

If to the Borrower or the Guarantor:

IGI Laboratories, Inc.
105 Lincoln Avenue
Buena, New Jersey 08310
Telephone No.: (856) 697-1441
Facsimile No.: (856) 697-1001
Attn.: Chief Executive Officer

 

 

 

with a copy to:

Pepper Hamilton LLP
3000 Two Logan Square
Philadelphia, Pennsylvania 19103
Telephone:  (215) 981-4193
Facsimile:  (215) 981-4750
Attention:  Brian M. Katz, Esq.




9.13.

Continuing Enforcement.  If, after receipt of any payment of all or any part of
the Liabilities, the Lenders are compelled or agree, for settlement purposes, to
surrender such payment to any person or entity for any reason (including,
without limitation, a determination that such payment is void or voidable as a
preference or fraudulent conveyance, an impermissible setoff, or a diversion of
trust funds), then this Guaranty shall continue in full force and effect or be
reinstated, as the case may be, and Guarantor shall be liable for, and shall
indemnify, defend and hold harmless the Lenders with respect to the full amount
so surrendered.  The provisions of this Section shall survive the termination of
this Guaranty and shall remain effective notwithstanding the payment of the
Liabilities, the cancellation of the Notes, this Guaranty or any other Loan
Document, the release of any security interest, lien or encumbrance securing the
Liabilities or any other action which the Lenders may have taken in reliance
upon its receipt of such payment.  Any cancellation, release or other such
action shall be deemed to have been conditioned upon any payment of the
Liabilities having become final and irrevocable.




[Signature Page Follows]





-8-










IN WITNESS WHEREOF, Guarantor, intending to be legally bound, has duly executed
and delivered this Guaranty Agreement as of the day and year first above
written.

GUARANTOR:







IMMUNOGENETICS, INC.




By:

/s/ Rajiv Mathur

 

Name:

Rajiv Mathur

 

Title:

President & CEO

 





















































































[SIGNATURE PAGE TO GUARANTY AGREEMENT]




















Schedule A

Lenders




Life Sciences Opportunities Fund II, L.P., a Delaware limited partnership

Life Sciences Opportunities Fund (Institutional) II, L.P., a Delaware limited
partnership








 


